311 F.2d 438
TABACALERA SEVERIANO JORGE, S.A., Appellant,v.STANDARD CIGAR COMPANY, Appellee.
No. 19101.
United States Court of Appeals Fifth Circuit.
Oct. 17, 1962, Rehearing Denied Dec. 20, 1962.

Thomas H. Anderson, Anderson & Nadeau, Miami, Fla., for appellant.
William A. Gillen, Fowler, White, Gillen, Humkey & Trenam, Tampa, Fla., for appellee.
Before CAMERON and BELL, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
We conclude from a careful review of the entire record that the District Court's dismissal of the complaint must be reversed for the reasons stated in our opinion of this date in the case of Menendez Rodriguez v. Pan American Life Insurance Company (vento Jaime v. Pan American Life Insurance Company.) 5 Cir., 311 F.2d 429.


2
The residual questions of law in this case not specifically dealt with in our opinion above are more properly determinable by the District Court upon full hearing on the merits.


3
This cause is reversed and remanded with directions for further proceedings not inconsistent with our opinion in the Rodriguez case.


4
Reversed and remanded for further proceedings.


5
CAMERON, Circuit Judge, concurs in the result.

On Petition for Rehearing

6
Before CAMERON and BELL, Circuit Judges, and CARSWELL, District Judge.


7
PER CURIAM.


8
The factual distinctions between this case and Menendez Rodriguez v. Pan American Life Insurance Company, etc., 5 Cir., 311 F.2d 429, referred to by appellee in its petition for rehearing do not require a different application of law.  For this reason, and for the reasons stated in denial of petiton for rehearing this date in the case of Menendez Rodriguez v. Pan American Life Insurance Company, etc., supra, this petition for rehearing is


9
Denied.